    Case: 1:18-cr-00495 Document #: 110 Filed: 04/09/20 Page 1 of 15 PageID #:1283




                              IN THE
                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

UNITED STATES OF AMERICA )
                         )                            18 CR 495
    v.                   )
                         )                            Judge Sara L. Ellis
IVAN PARKER              )

             DEFENDANT IVAN PARKER’S MOTION FOR BOND


      “We tell ourselves that pestilence is a mere bogy of the mind, a bad dream
that will pass away. But it doesn’t always pass away, and from one bad dream to
another, it is men who pass away.” Albert Camus.

        There is no questions that a plague, this COVID-19 pandemic, has arrived at

our doorsteps. It is a scourge with no sense of morality; it has come for us all,

regardless of the righteousness of our deeds, the viciousness of our sins, or the

loftiness of our positions in the community. It has already killed world leaders,

priests, shop owners, bus drivers and drug dealers. In response to the ever-

increasing number of infections around the world (1.5 Million people as of today)

and deaths from COVID-19 in the United States (surpassing 16,000 today) 1, Illinois

has a shelter-in-place order effective until April 30, 2020.2 The aim of such an order

is to minimize the spread of the outbreak so as not to overwhelm our fragile hospital

system as our neighbors flood into emergency rooms, gasping for air.




1Coronavirus Map: Tracking the Spread of the Outbreak, The New York Times
(April 6, 2020), at https://nyti.ms/2U4kmud (updating regularly).
2ExecutiveOrder in Response to COVID-19 (April 6, 2020)
https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-18.aspx

                                           1
    Case: 1:18-cr-00495 Document #: 110 Filed: 04/09/20 Page 2 of 15 PageID #:1284




        It has become almost impossible to ignore the cruel utilitarian arithmetic

other countries are forced to endure in determining which patients will be placed on

ever-more precious ventilators and which will take their last desperate breaths, as

they frantically look around for the face of a loved-one who will never be allowed in.

These are the realities of Italy, New York, Washington. We, in the Northern

District of Illinois, must choose how we will prepare. We are racing against a clock

with an unknown deadline, hoping that as the worst of this plague passes over us,

we have enough beds, gloves, masks, doctors, and nurses to treat everyone who

needs care.

        COVID-19 is 5 to 35 times more fatal than the flu,3 with 1 in 6 infected

individuals becoming seriously ill and developing difficulty breathing.4 World

health officials have identified segments of the population that are more likely to

suffer the most serious effect of a COVID-19 infection: those over 65 years of age or

who have underlying medical conditions including 1) lung disease or asthma, 2)

serious heart conditions, 3) conditions leaving someone immunocompromised (e.g.

HIV)5. Mr. Parker lives with HIV. This vulnerability places him at higher risk for

severe illness from COVID-19. Mr. Parker shares two additional risk factors that

make him most susceptible to suffering complications from a COVID-19 infection:




3 See Exhibit A (Declaration of Dr. Chris Beyrer, Professor of Epidemiology, Johns
Hopkins - ¶5.)
4 Q&A on Coronavirus (COVID-19) WHO (April 9, 2020) bit.ly/WHO-Covid-19-QA
5 Groups at Higher Risk for Severe Illness CDC (April 9, 2020) at: bit.ly/CDC-At-

RiskCategories



                                           2
     Case: 1:18-cr-00495 Document #: 110 Filed: 04/09/20 Page 3 of 15 PageID #:1285




he is male6 and he is African American. According to an analysis conducted by the

Washington Post, African Americans comprise 32% of the population in Chicago,

and yet 67% of the deaths from COVID-19 in Chicago have been African

Americans.7

           As of March 19, 2020, the state of Illinois had 824 open ICU beds, 629 open

isolation beds, 4,154 empty surgical beds, and 1429 ventilators.8 An estimate by

Harvard Global Health Institute determined that if 20 percent of the population of

Illinois were infected with COVID-19, 411,141 of those individuals would need

hospital care, and 88,123 of those individuals would need ICU care9. At the time of

the estimate, the available ICU beds in the state of Illinois was 1410.10 While there

are plans in place to convert the McCormick Center into a field hospital with an

additional 3,500 beds, that number is still far below the estimated 21,160 ICU beds

needed in the next 6 months.11




6All Across the United States, The Coronavirus is Killing More Men Than Women ,
Data Shows Washington Post (April 9, 2020) at:
https://www.washingtonpost.com/health/2020/04/04/coronavirus-men/
7The Coronavirus Is Infecting And Killing Black Americans At An Alarmingly High
Rate. Washington Post (April 9, 2020) at:
 https://www.washingtonpost.com/nation/2020/04/07/coronavirus-is-infecting-killing-
black-americans-an-alarmingly-high-rate-post-analysis-shows/?arc404=true
8   Illinois Eyeing Sites For Potential Patient Overflow at Hospital for Corona Virus.
CBS Chicago (April 8, 2020) at: https://chicago.cbslocal.com/2020/03/19/illinois-
eyeing-sites-for-potential-patient-overflow-at-hospitals-for-coronavirus/
9 Hospital Capacity By State, Harvard Global Health Institute, (April 8, 2020) at:

https://docs.google.com/spreadsheets/d/1XUVyZF3X_4m72ztFnXZFvDKn5Yys1aKg
u2Zmefd7wVo/edit#gid=1576394115
10   Id.
11   Id.

                                              3
     Case: 1:18-cr-00495 Document #: 110 Filed: 04/09/20 Page 4 of 15 PageID #:1286




         The Bureau Of Prisons is not exempt from this pandemic. According to the

BOP’s numbers, there are currently 253 inmates and 85 staff members who have

tested positive for COVID-1912 although there is some reason to believe this number

is underreported by the BOP, as they have stopped testing altogether at the facility

that has the highest number of infected inmates.13 This number does not include

the at least two staff members at the MCC who have not reported to work

         While these numbers may not seem alarming, the following graph illustrates

just how rapidly the infection numbers are climbing:




12Open COVID-19 Tested Positive Cases BOP.gov (April 6, 2020)
https://www.bop.gov/coronavirus/
13Oakdale Federal Prison Stops Testing Inmates with COVID-19 (April 6, 2020)
https://www.wdsu.com/article/oakdale-federal-prison-stops-testing-inmates-with-
covid-19-symptoms/31989498#

                                           4
     Case: 1:18-cr-00495 Document #: 110 Filed: 04/09/20 Page 5 of 15 PageID #:1287




The above graph stops at April 6, 2020 with 196 inmates infected. Just three days

later, the BOP is reporting a 29% increase in the number of infected inmates (this

number does not include the number of inmates at Oakdale Federal Prison who are

no longer being tested after five inmates have already died from COVID-19).

         We do not need to speculate about the effects an uncontained spread will

have both on the inmates and the community at large. Inmates at Statesville

Correctional Center have overwhelmed the closest hospital in the area, Saint

Joseph Medical Center.14 The National Guard is being deployed to assist with

medical care for inmates who are infected but don’t require hospitalization.15 Not

only are inmates at increased risk at Statesville, but staff are now at increased risk

themselves of infecting their own families and 30 additional National Guardsmen

and women will be placed into a hot zone in order to help treat infected inmates—

an outbreak that could have been mitigated by releasing vulnerable inmates.

         There is a method for preventing jails and prisons from becoming petri dishes

of infection. Reduce the population inside our jails. This recommendation from

Attorney General Barr did not come with the proviso that institutions need wait

until the infection arrives at any particular facility. This is a strategy




14 Illinois Prisoners Sick With COVID-19 "Overwhelm" Joliet Hospital ABC 7 (April
8, 2020) at: https://abc7chicago.com/coronavirus-illinois-chiciago-cases/6064085/
15 Illinois National Guard Medics Headed To Statesville As Inmate Coronavirus

Cases Rise Chicago Sun Times (April 8, 2020) at:
https://chicago.suntimes.com/coronavirus/2020/4/1/21202995/coronavirus-covid-19-
illinois-prison-stateville-national-guard-field-hospital



                                           5
     Case: 1:18-cr-00495 Document #: 110 Filed: 04/09/20 Page 6 of 15 PageID #:1288




recommended to “combat the dangers that COVID-19 poses to…vulnerable

inmates.” 16

         As news of the unrelenting spread of this pandemic became apparent, health

officials quickly identified jails and prisons as high-risk environments for the spread

of COVID-19. Dr. Chris Beyer, Professor of Epidemiology at Johns Hopkins

pinpointed several reasons why prisons and “jails are petri dishes” for spread:

         •   Adhering to social distancing guidelines is “virtually impossible”;

         •   Adhering to proper decontamination of surfaces is “virtually impossible;”

         •   Inmates have limited access to basic hygiene products;

         •   There are too many shared spaces, including toilets, showers, and mess

             halls;

         •   There is not only a high turnover rate in the inmate population, but also

             staff mix with inmates and then return to their homes; and

         •   They are ill-equipped (not only in medical equipment, but also protective

             gear.17

         In an attempt to mitigate the potential spread of COVID-19 within its walls,

the BOP placed all of its facilities on a 14-day lockdown. For Mr. Parker, that

meant that was moved to a new cell with a new cellmate and locked into that cell

with an individual of unknown infection status.




 Attorney General William Barr Memorandum For Director Of Bureau Of Prisons
16

 See Exhibit A (Declaration of Dr. Chris Beyrer, Professor of Epidemiology, Johns
17

Hopkins - ¶¶13-15.)

                                             6
     Case: 1:18-cr-00495 Document #: 110 Filed: 04/09/20 Page 7 of 15 PageID #:1289




         A “Recommendation Strategies for Sheriffs and Jails—COVID-19 Crisis” has

been distributed by the American Jail Association, which recommends first and

foremost, that jail populations be reduced as quickly as possible.18 This

recommendation is being followed in a number of counties across the country, even

in jail populations where no confirmed cases of the virus have been reported:

         Los Angeles County (CA) has released 1,700 inmates as a result of the

outbreak,19 San Francisco (CA) has released 26 and Alameda County has released

314 inmates.20 Alabama has released inmates in Autugua, Elmore and Chilton

Counties because of the pandemic.21 Augusta County (VA) has released inmates,




 Recommended Strategies For Sheriffs And Jails To Respond To The Covid-19
18

Crisis (March 25, 2020) at:
https://www.americanjail.org/files/Deitch--
Strategies%20for%20Sheriffs%20and%20Jails%20to%20Respond%20to%20the%20
COVID-19%20Crisis--3-20-20--FINAL_rev%20(1).pdf
 1,700 Inmates Released From Los Angeles County In Response To Coronavirus
19

Outbreak CBS News (March 24, 2020) at:
 https://www.cbsnews.com/news/inmates-released-los-angeles-county-coronavirus-
response-2020-03-24/
20 San Francisco Releasing 26 Jail Inmates To Help Stem Coronavirus Spread CBS

SF Bay Area (March 20, 2020) at:
https://sanfrancisco.cbslocal.com/2020/03/20/san-francisco-releasing-26-jail-inmates-
to-help-stem-coronavirus-spread/
 Coronavirus: County Jail Inmates Ordered Released In Autauga, Elmore, Chilton
21

Counties Montgomery Advertiser (March 25, 2020) at:
 https://www.montgomeryadvertiser.com/story/news/crime/2020/03/18/county-jail-
inmates-ordered-released-autauga-elmore-chilton-counties/2871087001/

                                           7
     Case: 1:18-cr-00495 Document #: 110 Filed: 04/09/20 Page 8 of 15 PageID #:1290




despite having not conducted any testing in the jails.22 Allegheny County (PA) has

released over 200 inmates23, Hamilton County (OH) has released over 600

inmates24, Harris County (TX) has released 60 inmates,25, Travis County (TX)26,

Cook County (IL) and Pima County (AZ) have plans to releases non-violent inmates

by the end of the week. 27 New York released 300 inmates from Rikers Island as a

result of the outbreak.28 Cuyahoga County (OH) has released 400 inmates in the




 Area jails releasing inmates to prevent COVID-19 outbreak behind bars ABC 8
22

News (March 25, 2020) at: https://www.wric.com/news/virginia-news/area-jails-
releasing-inmates-to-prevent-covid-19-outbreak-behind-bars/,
No Cases Of COVID-19 In Virginia Prisons, Officials Say — But No Inmates Have
Been Tested NBC 12 News (March 25, 2020) at:
https://www.nbc12.com/2020/03/23/no-cases-covid-virginia-prisons-officials-say-no-
inmates-have-been-tested/
 Coronavirus In Pittsburgh: Amid Virus Pandemic, Allegheny County Jail Releases
23

More Than 200 Inmates CBS Pittsburg (March 25, 2020) at:
 https://pittsburgh.cbslocal.com/2020/03/20/allegheny-county-jail-released-inmates/
24Hamilton County Sheriff: Jail Population Declining Due To Coronavirus Cincinnati
Public Radio (March 25, 2020) at: https://www.wvxu.org/post/hamilton-county-
sheriff-jail-population-declining-due-coronavirus#stream/0
 Sheriff Says Order For Some Releases At Harris County Jail Is Not Enough
25

Houston Chronicle (March 25, 2020) at:
https://www.houstonchronicle.com/news/houston-texas/houston/article/Harris-
County-order-release-of-people-arrested-on-15151417.php
26 Coronavirus: Travis County Inmates Released Amid Illness Spread Patch (march

25, 2020) at:https://patch.com/texas/downtownaustin/coronavirus-some-inmates-be-
released-amid-illness-spread
27Pima County Attorney’s Office Plans To Release Non-Violent, Pretrial Inmates To
Combat COVID-19 Spread KOLD News 13 (March 25, 2020)
at:https://www.kold.com/2020/03/25/pima-county-attorneys-office-plans-release-non-
violent-pretrial-inmates-combat-covid-spread/
28New York To Release 300 Nonviolent Rikers Inmates Amid Pandemic The Hill
(March 25, 2020) at: https://thehill.com/homenews/state-watch/489372-new-york-to-
release-300-nonviolent-rikers-inmates-amid-pandemic

                                           8
     Case: 1:18-cr-00495 Document #: 110 Filed: 04/09/20 Page 9 of 15 PageID #:1291




last week as a result of the outbreak.29 These cited locations are just a handful of

counties who are releasing inmates or setting up procedures to release inmates in

light of this ongoing national emergency, even in jail populations where no one has

tested positive for COVID-19. State and Local government have taken significant

steps to prevent the spread of COVID-19—the strategy is to stop the spread, not to

treat people once they are sick. The same methodology should be applied here;

reduce Mr. Parker’s risk of contracting a disease that will affect him more

significantly and most assuredly take up hospital space, should he become infected.

         A growing number of courts have found that COVID-19 related concerns are

a compelling independent basis for release under the Bail Reform Act—whether the

case be in pretrial proceedings, post-plea and presentence postures, or for violations

of supervised release:

               Case Caption                                   Decision

 U.S. v. Little, 2020 1439979 (S.D.N.Y         “The circumstances that existed when
 March 24, 2020) (emphasis in original)        Jerlaine Little was ordered detained
                                               have now changed. There is a pandemic
                                               that poses a direct risk to Jerlaine
                                               Little due to her present (and future)
                                               medical conditions . . . .”


 U.S. v. Perez, 2020 WL 1329225                Court grants release under §3142(i)
 (S.D.N.Y. March 19, 2020)                     “based on the unique confluence of
                                               serious health issues and other risks
                                               facing this defendant, including but not
                                               limited to the defendant’s serious

29Jails Release Prisoners, Fearing Coronavirus Outbreak The Wall Street Journal
(March 25, 2020) at: https://www.wsj.com/articles/jails-release-prisoners-fearing-
coronavirus-outbreak-11584885600



                                           9
Case: 1:18-cr-00495 Document #: 110 Filed: 04/09/20 Page 10 of 15 PageID #:1292




                                         progressive lung disease . . . that place
                                         him at a substantially heightened risk
                                         of dangerous complications should [he]
                                         contract Covid-19 as compared to most
                                         other individuals.”


U.S. v. Garcha, 2020 WL 1593942 (N.D.    In a pretrial case involving §922(g)(1),
Cal. April 1, 2020)                      the Court granted release under
                                         §3142(i), finding the defendant’s
                                         medical conditions—HIV+, a brain
                                         tumor, and a prior pulmonary
                                         embolism—warranted release based on
                                         Covid-19.


     U.S. v. Chandler, 2020 WL           “The extraordinary burdens imposed by
1528120 (S.D.N.Y, March 31, 2020)        the coronavirus pandemic, in
                                         conjunction with Chandler’s right to
                                         prepare for his defense, certainly
                                         constitute a ‘compelling reason’ that
                                         permit this Court to order the
                                         temporary release of Chandler
                                         pursuant to 18 U.S.C. § 3142(i).”


U.S. v. Kennedy, 2020 WL 1493481         “Under any possible interpretation of
(E.D. Mi., March 27, 2020)               §3142(i)’s language, current events and
                                         Defendant’s particular vulnerability to
                                         the disease constitute compelling
                                         reason for release under §3142(i).”


U.S. v. Davis, 20 CR 9 (W.Md. March      “Davis’s continued incarceration poses a
                                         greater risk to community safety than
30, 2020)                                his release”


U.S. v. Harris 2020 WL 1482342           “The Court is convinced that
(D.D.C. March 26, 2020)                  incarcerating Defendant while the
                                         current COVID-19 crisis continues to
                                         expand poses a far greater risk to
                                         community safety than the risk posed




                                        10
 Case: 1:18-cr-00495 Document #: 110 Filed: 04/09/20 Page 11 of 15 PageID #:1293




                                            by Defendant’s release to home
                                            confinement on these strict conditions”
 U.S. v. Kennedy 18 CR 201316               “waiting for either Defendant to have a
 (E.D. Mich. March 27, 2020)                confirmed case of COVID-19, or for
                                            there to be a major outbreak in
                                            Defendant’s facility, would render
                                            meaningless this request for release.
                                            Such a failure to act could have
                                            devastating consequences for
                                            Defendant and would create serious
                                            medical and security challenges to the
                                            existing prison population and the
                                            wider community.”




      Finally, the MCC has been closed to visits since March XXXX. Attorney

phone calls are being scheduled on an extremely limited basis and are available for

only 10-minute increments. That last time counsel attempted to schedule a phone

call with a client, she was given a date two weeks after the date of her request. The

MCC has advised attorneys to speak with their clients via corrlinks, which

continues to cost money for inmates. Furthermore, Mr. Parker has had his email

privileges revoked, leaving no effective way for counsel to communicate with Mr.

Parker.

      Mr. Parker waived without prejudice his right to a detention hearing. Even if

Mr. Parker is not releasable under the Bail Reform Act’s primary assessments, he is

still releasable under a wholly separate provision of the Bail Reform Act: §3142(i),

which allows for the temporary release of an individual “to the extent that the

judicial officer determines such release to be necessary for preparation of the

person’s defense or for other compelling reason.” (emphasis added). The separate


                                          11
 Case: 1:18-cr-00495 Document #: 110 Filed: 04/09/20 Page 12 of 15 PageID #:1294




and distinct provision thus allows the Court to release someone from custody even if

the Court had previously detained that individual under §3142(g) and/or (f). See,

e.g., United States v. Stephens, --F.Supp.3d--, 2020 WL 1295155 (S.D.N.Y. March

19, 2020)(“Even if the Court were to conclude that changed circumstanced did not

compel reconsideration of the Defendant’s bond conditions, a sperate statutory

ground [§3142(i)] by the Defendant would require his release here.”); see also

United States v. Kennedy, 2020 WL 1493481 (E.D. Mich. March 27, 2020) (also

recognizing §3142(i) is an independent basis for release).

      With the broad standards of §3142(i), which allow courts to release a person

when “necessary for the preparation of the person’s defense or for another

compelling reason”, courts around the country finding that the COVID-19 pandemic

is just the type of compelling reason to release people. See Kennedy, 2020 WL

1493481 at *4 (“Even if defendant did not have a heightened susceptibility to

COVID-19, the public health crisis—and its impact on Defendant’s ability to present

a defense—nonetheless satisfies §3142(i).”).

      Mr. Parker fits both grounds of release under §3142(i). His compromised

immune system from HIV places him in the group of people that the CDC

recognizes as “high risk” and his access to counsel has been significantly impaired

by the closure of the MCC, and the complete inability to access counsel.

      Any argument the government presents that there are no cases of COVID-19

within the MCC currently is unpersuasive for a number of reasons. Firstly, the

very reason that health officials recommend the release of inmates is to decrease




                                         12
     Case: 1:18-cr-00495 Document #: 110 Filed: 04/09/20 Page 13 of 15 PageID #:1295




the risk that COVID-19 will spread uncontrollably, as “each time a new person is

added to the jail, it presents at least some risk to the personnel who operate the

facility and to the people incarcerated therein.”30 Secondly, “waiting for either

Defendant to have a confirmed case of COVID-19, or for there to be a major

outbreak in Defendant’s facility…could have devastating consequences for

Defendant and would create serious medical and security challenges to the existing

prison population and the wider community.” Kennedy, 2020 WL 1493481 at *5.

(emphasis added). Finally, there is no requirement that people begin to fall ill

before a compelling reason exists. If preventing the spread of COVID-19 is

compelling enough a reason to shut down the “City That Works,” then preventing

the uncontrollable spread of COVID-19 within the MCC is compelling reason

enough to temporarily release Mr. Parker.

         CONCLUSION

         Day by day it becomes more apparent that it is only a matter of time before

COVID-19 enters the MCC, if it has not done so already. That inevitability becomes

very dangerous for Mr. Parker, whose immune system is already compromised

because of HIV. Mr. Parker presents the following conditions to mitigate any risks

he presents to the community:




30   https://www.law360.com/articles/1260965/attachments/0 at 2.



                                           13
 Case: 1:18-cr-00495 Document #: 110 Filed: 04/09/20 Page 14 of 15 PageID #:1296




      1. Reside with his aunt, Kina Smith at 1520 S. Drake, 2nd Floor, Chicago,

         Illinois. Ms. Smith has already been vetted by pretrial services to serve as

         a third-party custodian.

      2. Check in weekly with U.S. Probation (or as directed)

      3. Check in weekly with defense counsel (or as directed).

      4. Submit to electronic monitoring

      5. Submit to home incarceration.

      For all of the above stated reasons, Mr. Parker prays that he be released from

custody on the above-suggested conditions. If the Court wishes to schedule a

hearing on the matter, Counsel had previously discussed with Mr. Parker that she

would waive his physical appearance at any such bond hearings, and Mr. Parker

consented to having his appearance waived.



Respectfully submitted,

/s/Quinn A. Michaelis

Quinn A. Michaelis
Attorney for IVAN PARKER
73 W. Monroe, Suite # 106
Chicago, Illinois 60601
312-714-6920




                                         14
 Case: 1:18-cr-00495 Document #: 110 Filed: 04/09/20 Page 15 of 15 PageID #:1297




                           CERTIFICATE OF SERVICE

      I hereby certify that on April 9, 2020, I electronically filed the above

           DEFENDANT IVAN PARKER’S MOTION FOR BOND

with the Clerk of Court using the CM/ECF system to all listed parties in the case.

      Respectfully Submitted on April 9, 2020


By His Attorney,

s/ Quinn A. Michaelis

Quinn A. Michaelis
Attorney for IVAN PARKER




                                          15
